       Case 2:17-cv-03557-JAT Document 84 Filed 07/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Hector Villa,                                     No. CV-17-03557-PHX-JAT
10                   Plaintiff,                        ORDER OF DISMISSAL
11   v.
12   State of Arizona, et al.,
13                   Defendant.
14
15          Pursuant to the stipulation of the parties (Doc. 81) and the supplement filed
16   thereafter (Doc. 83) confirming that the parties have finalized, and fully executed, a
17   settlement agreement,
18          IT IS ORDERED that this case is dismissed, with prejudice, with each party to
19   bear their own respective attorneys’ fees and costs.
20          IT IS FURTHER ORDERED that the trial set for July 15, 2019 is vacated.
21          IT IS FINALLY ORDERED that the Court will retain jurisdiction over this matter
22   to enforce the terms of the parties’ settlement agreement if necessary and otherwise
23   appropriate.
           Dated this 12th day of July, 2019.
24
25
26
27
28
